Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 11/09/2020, in response to the rejection of claims 1-3, 5-14 from the non-final office action, mailed on 08/07/2020, by amending claims 1, 9, is acknowledged and will be addressed below.

Election/Restrictions
Claim 4 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “evacuable” in “comprising: one evacuable process chamber disposed in the process module” of Claim 1;
Claim merely recites capability, not require a specific structure. Therefore, regardless of existence of vacuum exhaust means, a processing chamber is considered “evacuable”. Further, when an inner chamber is disposed in an outer chamber, (1) each of the inner and outer chambers has an independent evacuation means, thus the inner chamber is evacuated through the respective independent evacuation means coupled to the inner chamber, and (2) only the outer chamber has an evacuation means and the inner chamber is evacuated through the evacuation means coupled to the outer chamber, both (1) and (2) structures clearly read into the “evacuable process chamber”.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-a. The “transport system” in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof;
-b. The “transport system” of Claim 6 will be examined to cover rollers, linear motor drive or transport arm.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 9 is amended to be the “further comprises a heat-insulating component with a flat carrier surface defining said carrier for said lifting frame”, however, it is still not clear.
First, what is the “heat-insulation component”? is the “heat-insulation component” of Claim 9 different from the “thermal insulation block” of Claim 1? How? The examiner considers a thermal insulation block is a heat-insulation component. Further, it is not clear what structural configuration is required to meet the heat-insulating component. Claim merely recites “heat-insulating pressure” without a specific structural configuration, and further the applicants’ specification also does not provide details of the structure of the claim 9.
Second, what does the “a heat-insulating component with a flat carrier surface defining said carrier” mean? Does the heat-insulating component contact with the carrier?

Emphasized again, the applicants’ specification does not clearly provide detailed structure of the heat-insulation component. 
For the purpose of examination, when the thermal insulation block contacts the carrier, in other words, when the “thermal insulation block” of the claim 1 is taught, it will be considered meeting the limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Basol (US 20070111367, hereafter ‘367) in view of Goto et al. (US 20070128888, hereafter ‘888).
Regarding to Claim 1, ‘367 teaches:
The secondary enclosure 700 along with a multi chamber system 703 ([0046], note the multi chamber system 703 indicates the apparatus 500 having multi chambers of Fig. 2), and Lower pressures in reactors may be achieved through use of vacuum pumps ([0037], note the reactors indicates the chambers of the apparatus 500, thus each chamber can be evacuable through use of independent vacuum pump coupled to the chamber. Further note the enclosure 700 is a vacuum chamber, thus even if the chambers 703 are evacuated through pulling vacuum of the enclosure 700, it still meets 
A carrier 516 which carries a pre-cut substrate 517 (Fig. 3C, [0040]), and the carrier may then carry these pre-cut substrates through various process chambers ([0038], note Fig. 2 shows a horizontal movement of the substrate in a substrate transport direction, and Fig. 3C shows the substrate is respectively accommodated in one process chamber, see also the illustrations below, which are reproduced from Fig. 3C, the claimed “at least one support device being horizontally moveable through the process module in at least one substrate transport direction at a transport level for respectively accommodating at least one flat substrate to be processed in said process chamber”, and “and said at least one support device is a carrier provided on”);
An alternative embodiment is shown in FIG. 3C where the seal or leaky seal is made against or onto a carrier 516 which carries a pre-cut substrate 517 ([0040]), and the spacer 510 may seal the process gap ([0039], note in Fig. 3C or the illustration (b) below, when the seal is made against the carrier, the process gap 512 of the upper body, which is a chamber, is physically sealed by the carrier and spacer, thus the carriers becomes a bottom of the chamber, the claimed “said at least one support device defining a bottom of said process chamber in a processing level”, and “said at least one support device being configured to physically close said process chamber”);
Once the section 509 of the substrate 505 is in place, either the upper body 503 or the lower body 504 or both are moved towards each other until spacer 510 makes contact ([0039], note the “moved towards” of either or both upper and lower bodies indicate a vertical movement of the upper body only, a vertical movement of the lower in case of movement of the lower body only, it implies the upper body 503 is at a fixed position and only the lower body 504 moves towards the upper body in a vertical direction. Consequently, the seal of Fig. 3 made against the carrier 516, is obtained by a procedure that (a) the carrier 516 having the substrate is horizontally moved into the process gap, which is the chamber, below the upper body at a fixed position, and (b) the lower body vertically moves the carrier towards the upper body so to make the carrier contact with the spacer or seal of the upper body, thus the process gap of the upper body is physically closed by the carrier contacting the spacer seal, see the illustrations below, and further, after performing a process, the carrier is lowered by moving the lower body away from the upper body, thus the lower body reads into a lift, the claimed “a lift configured to lift said at least one support device to said processing level and to lower said at least one support device to said transport level”, and “said at least one support device being configured to change position in at least one closing direction transversely to said at least one substrate transport direction, relative to the process module);
The process temperature or reaction temperature was mainly controlled by the temperature of the lower body 504 ([0046], see also [0050]), and the temperature profile regions have heating means 77 and cooling means 78 distributed in the top body 71 and the bottom body 72. The heating means 77 may be heater elements such as heater rods ([0057], therefore, the lower body has heating means and the heating means heats the lower body. Further, the heated lower body generates radiation heat because heat is transferred by conduction, convection and radiation, see US 6002109, hereafter ‘109, 


    PNG
    media_image1.png
    488
    1140
    media_image1.png
    Greyscale


‘367 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: said lift including thermal insulation blocks, and said at least one support device is a carrier provided on said thermal insulation blocks.

‘888 is an analogous art in the field of substrate treatment apparatus (title). ‘888 teaches the support elements 11, are formed of ceramics ([0058], note the supporting elements maintains a spacing, and ceramic has a thermal insulation property).



In case applicants argue that the heating means 77 is a resistive heater, not radiant heater, thus, ‘367 does not teach radiation heater.
Emphasized again, the examiner considers a resistive heater also generates radiation heat, thus it clearly reads into the radiation heater. Further the applicants’ claim does not require a specific structure of the radiation heater.
In case the applicants keep arguing it, the examiner still considers use of either the resistive heater or radiation heater is merely known heating method, therefore, at the time the invention was made, it also would have been obvious to a person of ordinary skill in the art to have adopted one of known heating methods, such as the resistive heater or radiation heater, for its suitability as heating with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 3,
Fig. 3 of ‘367 shows the chamber 519 has a ceiling, side walls, and ‘367 further teaches In this case some of the details of the chamber 519, such as gas inlets, outlets etc. are not shown to simplify the figure ([0040], the claimed “wherein said process 

Regarding to Claim 5,
‘367 teaches the upper body 503 may also be heated to assure temperature uniformity over the section of the substrate within the chamber ([0045], note Fig. 3 of ‘367 shows the chamber 519 has a ceiling, side walls, and heating the upper body obviously requires a heating means, see also [0057], thus the heating means is a tempering element, the claimed “wherein said process chamber has a ceiling and side walls, at least one tempering element of the process module is configured to temper at least one of said ceiling or at least one side wall, and said at least one tempering element is at least one of a heating device or a cooling device”).

Regarding to Claim 8,
As discussed in the claim 1 rejection above, the lower body 504 of ‘367 can be interpreted as a lift, thus the plate shape of the lower body in the figure also can be interpreted as a frame, further the claim does not define a specific structure of the frame (the claimed “wherein said lift includes a lifting frame having a side holding said at least one support device”).

Regarding to Claim 9,
As discussed in the claim 1 rejection above, thermal insulation blocks are imported to the lower body and they contacts the bottom surface of the carrier, see also defining said carrier for said lifting frame”).

Regarding to Claim 10,
‘367 teaches For example, the secondary enclosure may continuously be flushed with nitrogen assuring non-reactive environment, and Secondary enclosure 700 may have, at least one gas line 705 for flowing gasses in and out of the enclosure 700 ([0046], the claimed “wherein the process module is configured to be filled with a gas”).

Regarding to Claim 11,
‘367 teaches Secondary enclosure 700 may have at least one door 704 for access, at least one gas line 705 for flowing gasses in and out of the enclosure 700 and/or pulling vacuum in the enclosure 700. Appropriate number of valves 706 may be used to shut off gas flows or vacuum when necessary ([0046], note the space between the chamber 703 and the second enclosure 700 is the evacuable isolation chamber, the claimed “which further comprises at least one evacuable isolation chamber of the process module surrounding said process chamber, said at least one isolation chamber having at least one isolation chamber door”). 

Regarding to Claim 14,
‘367 teaches Secondary enclosure 700 may have at least one door 704 for access ([0046]), and For the case of processing rigid substrates such as glass sheets in a stepwise continuous manner a load port and an unload port or load-locks may be .

Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘367 and ‘888, as being applied to Claim 1 rejection above, further in view of Mai et al. (WO 2011095846, hereafter '846).
Regarding to Claims 2 and 13,
‘367 further teaches presence of plasma within the process gap enhances reaction rate ([0041], thus one of the multi chambers 500 needs a plasma generation apparatus).

‘367 and ‘888 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein said at least one support device is electronically conductive or at least includes an electrically conductive surface.
Claim 13: wherein said process chamber is a plasma chamber having a gas shower serving as a first HF-electrode, said gas shower forming a parallel plate configuration with said at least one support device.

st-5th paragraphs of page 1, note Fig. 1 clearly shows an inner chamber within an outer chamber has a parallel plate plasma generating configuration by using the shower head 2 and substrate support/inner chamber bottom 51. Further note the grounded electrode 51, which is the substrate support, is electronically conductive).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified one of the inner chamber of ‘367, such that it has a capacitive-coupled parallel plate plasma reactor configuration by adding the shower shaped RF electrode and further by grounding the substrate support, which is the bottom of the inner chamber, as a grounded electrode, for the purpose of providing plasma generation configuration, as required by ‘367.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘367 and ‘888, as being applied to Claim 1 rejection above, further in view of Fairbairn et al. (US 20060102078, hereafter '078).
Regarding to Claims 6-7,


However, even if ‘367 teaches a mechanism for the substrate transport, ‘367 does not teach details of the mechanism. Because, as required by the claim under 112 6th paragraph above, the claimed “transport system” must cover a roller or others, as disclosed in the applicants’ disclosure, ‘367 and ‘888 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 6: which further comprises a transport system of the process module configured to transport said at least one support device to and away from said process chamber and to provide a supply or discharge in a transport level parallel to a horizontal extension of said process chamber.
Claim 7: wherein said transport system includes at least one of transport rollers, a linear motor drive or a transport arm.

 ‘078 is an analogous art in the field of manufacturing wafers (abstract). ‘078 teaches a drive mechanism 53 which may comprise a magnetic drive system including rollers, wheels and drive motors or equivalent mechanism to drive carrier 40 (Fig. 8B, [0030]).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have adopted rollers, as the mechanisms of ‘367 that move the substrate laterally through the apparatus 500, for its suitability as conveyer means with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘367 and ‘888, as being applied to Claim 1 rejection above, further in view of Collins et al. (US 5556501, hereafter '501).
Regarding to Claim 12,
The chamber of ‘367 is made of a material.

‘367 and ‘888 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 12: wherein said process chamber is made of aluminum or an aluminum alloy or has an inside covered with aluminum or an aluminum alloy.

‘501 is an analogous art in the field of processing reactors (lines 42-43 of col. 1). ‘501 teaches a vacuum chamber housing 11, formed of anodized aluminum or other suitable material, having sidewalls I2 and top and bottom walls 13 and 14. Anodized aluminum is preferred because it suppresses arcing and sputtering. However, other 

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have formed the process chamber of ‘367, with aluminum, anodized aluminum or other suitable material, for its suitability as the chamber forming material with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Response to Arguments
Applicants’ arguments filed on 11/09/2020 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of claim 1, the applicants argue that a person skilled in the art would never identify the lower body 504 as a lift as is required in claim 1 of the instant application. The lower body 504 in Basol cannot be considered a lift for the following reasons: the lower body 504 is part of the process chamber, see the pages 14-15, the difference between a lift and a body that is lifted, see the last paragraph of page 15, there are "mechanisms" to move the upper and/or lower body, see page 16, and the "Mechanisms" are explicitly not disclosed or shown in Basol, see page 17. 
This argument is found not persuasive. 
The examiner maintains the lower body 504 can be considered a lift.

Second, the applicants’ argument that because the lower body 504 is part of the process chamber, the lower body 504 cannot be considered a lift, is completely not persuasive. The examiner still does not find a proper reason why the chamber part cannot be considered a lift. The examiner is not limited to a name as disclosed in the prior art. A plain meaning of the “lift” includes the action or an instance of lifting or rising or elevated carriage (as of a body part). Therefore, a lifted or raised body clearly reads into a lift.
Third, as the applicants argued in the figure of the page 19, which the lower body obviously includes a lift mechanism, the lower body still reads into a lift. Emphasized again, the examiner is not limited to a narrow meaning of the components as disclosed in the prior art. As shown in the applicants’ Figure, the lower body is attached to the lift mechanism, thus the lower body can be interpreted as a part of the lift mechanism, in other words, a broad interpretation includes the lower body and the lift mechanism, together, clearly reads into a “lift”.

The applicants further argue that the support device in Basol is not moved between a transport level and a processing level, because the transport level coincides with the processing level, see page 18. 
This argument is found not persuasive. 
The examiner maintains the support device is moved between a transport level and a processing level, as discussed in the illustration above.
Emphasized again, in case of movement of the lower body only, it implies the upper body 503 is at a fixed position and only the lower body 504 moves towards the upper body in a vertical direction. Consequently, when the carrier 516 having the substrate is horizontally moved into the process gap 512, which is the chamber, below the upper body 503 at a fixed position, the lower body 504 lifts the carrier 516 towards the upper body 503 until the spacer 510 makes contact with the carrier.
Further, the examiner respectfully requests the applicant to clarify, in case of movement of the lower body only, in other words, when the upper body 503 is at a fixed position and only the lower body 504 moves towards the upper body, how the transport level can coincide with the processing level.
Based on Fig. 3C of ‘367, due to the spacer 510, before entering the substrate on the carrier below the upper body by horizontal movement, the position of the substrate must be lower than the lower end of the spacer, as shown in the examiner’s illustration above, thus the transport level must be lower than the processing level. If the transport level coincides with the processing level, the horizontal movement of the substrate on the carrier would have been blocked by the spacer of the upper body. Furthermore, in order to transport the substrate on the carrier in a horizontal direction, it is obvious to 

The applicants further argue that Any lift introduced here is not capable of moving the carrier 516 out of a transport level and into a processing level as claimed in the present invention, see page 19. 
This argument is found not persuasive. 
The examiner maintains the support device is moved between a transport level and a processing level, as discussed in the illustration above.
Emphasized again, in order to the accommodate the substrate on the carrier as shown in the Fig. 3C of ‘367, the lower body 504 lifts the carrier 516 towards the upper body 503 until the spacer 510 makes contact with the carrier. Therefore, the lower body 504 and the lift mechanism of the applicants’ Figure of page 19, together, must lift the carrier towards the upper body, thus any lift introduced is capable of moving the carrier 516 out of a transport level and into a processing level as claimed. 

The applicants further argue that a person skilled in the art would have to introduce a radiation heater and thermal insulation blocks to the mechanisms (e.g. lift) that already had to be introduced in a first step. Doing so would lead them to something similar to that what is shown in the figure in page 21. It is evident that in such a case the carrier 516 (the "support device" according to claim 1 of the present invention) is not 
This argument is found not persuasive. 
The examiner maintains the lower body is clearly reads into a lift, the configuration would have been similar to that what is shown in the applicants’ figure in page 22, as the applicants clearly acknowledged.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718